      Case 2:18-cr-00353-APG-NJK Document 49 Filed 08/02/21 Page 1 of 4



1    CHRISTOPHER CHIOU
     Acting United States Attorney
2    Nevada Bar No. 14853
     CHRISTOPHER BURTON
3    Nevada Bar No. 12940
     Assistant United States Attorney
4    501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
5    PHONE: (702) 388-6336
     FAX: (702) 388-5087
6    Christopher.Burton4@usdoj.gov
     Attorney for the United States of America,
7
                                 UNITED STATES DISTRICT COURT
8                                     DISTRICT OF NEVADA

9     UNITED STATES OF AMERICA,                           Case No. 2:18-cr-00353-APG-NJK

10                            Plaintiff,                  STIPULATION TO MODIFY PRETRIAL
                                                          RELEASE CONDITIONS
11                vs.

12    TANYE JOHNSON,

13                           Defendant.

14          IT IS HEREBY STIPULATED AND AGREED, by and between CHRISTOPHER

15   CHIOU, Acting United States Attorney, and CHRISTOPHER BURTON, Assistant United

16   States Attorney, counsel for the United States of America, and TODD LEVENTHAL, ESQ.,

17   counsel for Defendant TANYE JOHNSON, that the current conditions of pretrial release

18   should be modified as follows:

19          1.      The defendant shall participate in mental health treatment as directed by Pretrial

20   Services or the supervising officer.

21          2.      The defendant shall pay all or part of the cost of the medical or psychiatric

22   treatment program or evaluation based upon her ability to pay as determined by Pretrial

23   Services or the supervising officer.

24
                                                      1
      Case 2:18-cr-00353-APG-NJK Document 49 Filed 08/02/21 Page 2 of 4



1               3.     The defendant shall satisfy all outstanding warrants within a timeframe

2    determined by Pretrial Services and provide verification to Pretrial Services or the supervising

3    officer.

4               This stipulation is entered into for the following reasons:

5               1.     The defendant has entered a pretrial diversion agreement with the government

6    and is currently under its terms. ECF No. 46.

7               2.     The parties believe the proposed additional conditions are appropriate based on

8    the defendant’s history and characteristics and are intended to assist her in complying with the

9    conditions of her pretrial diversion agreement.

10              3.     This is the first stipulation to modify conditions filed herein.

11

12   DATED this 23rd day of July, 2021.

13                                                                  Respectfully submitted,
                                                                    CHRISTOPHER CHIOU
14                                                                  Acting United States Attorney

15   //s// Todd Leventhal                                           //s// Christopher Burton
     TODD LEVENTHAL, ESQ.                                           CHRISTOPHER BURTON
16   Counsel for Defendant                                          Assistant United States Attorney
     TANYE JOHNSON
17

18

19

20

21

22

23

24
                                                          2
      Case 2:18-cr-00353-APG-NJK Document 49 Filed 08/02/21 Page 3 of 4



1
                                 UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA

3     UNITED STATES OF AMERICA,                            Case No. 2:18-cr-00353-APG-NJK

4                             Plaintiff,
                                                           ORDER
5                 vs.

6     TANYE JOHNSON,

7                            Defendant.

8           Based on the pending Stipulation of counsel, and good cause appearing therefore, the

9    Court finds that:

10          1.      The defendant has entered a pretrial diversion agreement with the government

11   and is currently under its terms. ECF No. 46.

12          2.      The parties believe the proposed additional conditions are appropriate based on

13   the defendant’s history and characteristics and are intended to assist her in complying with the

14   conditions of her pretrial diversion agreement.

15          3.      This is the first stipulation to modify conditions filed herein.

16                                         CONCLUSIONS OF LAW

17          The Court may modify conditions of pretrial release under Title 18, United States Code,

18   Section 3142(c)(3). The Court hereby finds there is good cause to modify the defendant’s

19   pretrial release conditions as follows:

20          1.      The defendant shall participate in mental health treatment as directed by Pretrial

21   Services or the supervising officer.

22

23

24
                                                       3
      Case 2:18-cr-00353-APG-NJK Document 49 Filed 08/02/21 Page 4 of 4



1               2.     The defendant shall pay all or part of the cost of the medical or psychiatric

2    treatment program or evaluation based upon her ability to pay as determined by Pretrial

3    Services or the supervising officer.

4               3.     The defendant shall satisfy all outstanding warrants within a timeframe

5    determined by Pretrial Services and provide verification to Pretrial Services or the supervising

6    officer.

7               The Court finds these conditions will reasonably ensure the appearance of the defendant

8    in future court proceedings, as well as reasonably ensure the safety of the community.

9
           2nd day of August, 2021.
     DATED ____
10

11                                                _______________________________________
                                                  THE HONORABLE ANDREW P. GORDON
12                                                UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24
                                                         4
